Mr. Justice Bean.
I concur in the view expressed in the prevailing opinion that under the statute the secretary is not authorized to audit a claim without issuing his warrant to the claimant as evidence thereof. The two acts seem to be made by the statute concurrent. But I am not entirely satisfied with the conclusion that he can be compelled by mandamus to audit a claim and issue a warrant thereon, in the absence of an appropriation by the legislature with which to pay the warrant when issued; but, as my associates are agreed upon the question, I do not feel authorized to dissent upon the doubt I entertain.